UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) 2960 N. Meridian Street, Suite 300 Indianapolis, IN46208 (Address of principal executive offices)(Zip code) Robert W. Silva Huntington Asset Services, Inc. 2960 N. Meridian St. Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end: 09/30 Date of reporting period:09/30/11 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. Annual Report September 30, 2011 Fund Adviser: Pekin Singer Strauss Asset Management 21 S. Clark Street, Suite 3325 Chicago, IL 60603 Toll Free (800) 470-1029 www.appleseedfund.com “Sometimes I wonder whether the world is run by smart people who are putting us on, or by imbeciles who really mean it.” -Mark Twain- Dear Appleseed Shareholder: For stock market investors, the third quarter was both weak and unusually volatile.Our performance yardstick, the S&P 500 Index, dropped 13.9% during the quarter.Equally important, of the total 64 trading days in the third quarter, there were a stunning 29 days in which the market registered swings of 1% or greater (either up or down) from one day to the next.For some investors, these day-to-day swings were nearly heart-stopping.Year-to-date through September 30, 2011, the S&P 500 Index dropped 8.7%. From its peak reached on May 2, 2011 to its trough on October 3, 2011, the market dropped nearly 19%.The day-to-day roller coaster volatility most certainly compounded investor angst.Of course, if one steps back to look at the big picture, much of the weak and volatile market should be unsurprising, given the gravity of the issues facing investors: · The European Central Bank (assisted by the IMF and the Federal Reserve) is frantically trying to keep its debt-ridden member countries (Greece, especially, but also Spain, Portugal, and perhaps Italy) from defaulting on their sovereign debt obligations.The fear is that a default could trigger crippling capital charges by both European and U.S. banks who own CDS derivatives and bonds issued by European governments, and, in turn, potentially spark another financial crisis.The European debt issue, regardless as to how it is addressed, likely will not end quickly or painlessly. · The U.S. economy has stalled at best and is likely in recession as we are writing this letter.It may be that the only question to ask at this point is—“How long and how deep will it be?”In effect, we may be facing another leg down now, even while unemployment and under-employment are both elevated at unacceptably high levels.In addition, residential housing values are estimated to be 30% lower than their peak, and nearly 25% of all U.S. homeowners carry mortgages larger than the value of their homes.Between mortgage loans, student loans, credit card loans, and auto loans, consumers are drowning in their debts.It may seem surreal to some, but the stark reality is that a weak economy is turning weaker even while the near-term jobs and housing outlooks remain decidedly grim. · The so-called Arab Spring, begun following the self-immolation of an impoverished Tunisian produce seller nearly a year ago, has spread to Egypt, Libya, and other MENA countries, but early hope that democracy and the rule of law might be embraced has been displaced by the fear of uncertain and likely darker outcomes.The prospect of ongoing instability looms large in the eyes of most Middle East observers. · Social unrest is spreading in Europe with austerity-related protests, and in the United States with the Occupy Wall Street movement.We have said before that real, structural financial reform is a necessary prerequisite for economic growth.We would add that structural reform is also a necessary prerequisite (but not the only prerequisite) for social stability.With that said, we are hopeful that the Occupy Wall Street movement provides a much needed wake-up call for politicians and regulators to re-think their complacent stance towards fraud, conflicts of interest, and extreme levels of moral hazard in the banking sector. www.appleseedfund.com(800) 470-1029 As governments, corporations, and consumers adjust to an environment where capital is constrained, natural resources are increasingly scarce, debt must be paid down or liquidated, and social unrest is mounting, we expect market volatility to remain high or even increase in coming years.While heightened volatility can create attractive buying opportunities, particularly for disciplined investors, investors in today’s markets should be prepared to tighten their seat belts and hold on tight. The Attractiveness of Equities versus Bonds That U.S. equities have not been even weaker may be because traditional alternatives to the U.S. stock market are even less attractive to investors.Facing economic recessions in the past, investors often protected their capital by simply shifting it to money market funds; but with short-term interest rates near-zero, that strategy has limited appeal. Another safe harbor investors have used in the past has been the purchase of bonds.The graph below shows the yields and the prices of the 10-Year U.S. Treasury bond from 1971-2011. *Note: Since 1978 there have been five recessions—1/80-7/80, 7/81-11/82, 7/90-3/91, 3/01-11/01 and 12/07-6/09. Not only has the interest rate (the blue line) for the 10-Year Treasury dropped dramatically from its peak thirty years ago, but its decline accelerated during each recession.And because bond prices move inversely with yields, bond prices (the red line) increased commensurately from their depth in 1981, increasing more rapidly during each recession. In the three decades that have passed since 1981, investors have experienced the biggest bond bull market in history. www.appleseedfund.com(800) 470-1029 In a search for perceived safe havens for their liquid capital in the current weak and uncertain economy, investors have continued to buy bonds, pushing prices further up and yields down.The result is that the yield of the 10-Year Treasury bond recently fell below 2.0% to 1.7% for the first time since the middle of 1950.(It is 2.1% as this time.)Let’s be clearthat is a return to investors of a bit over TWO percent each year for the next TEN years!!Despite the fact that the U.S. lost its AAA credit rating, risk-averse investors continue to use the shelter of Treasuries and the balance of the bond market to shield their capital.To the extent that inflation averages more than 2.1%, buying Treasury bonds with a 10-year maturity will result in a negative real rate of return.(FYIinflation in the past 10 years, as measured by the CPI, averaged 2.9% per year, and the CPI is currently at 3.8%.) Of course, the Federal Reserve also has had a heavy hand in pushing interest rates down.In attempting to breathe life into the economy, the Federal Reserve purchased short-dated U.S. Treasury securities (pushing prices up and driving down short-term interest rates) for much of the past three years, just as it did in prior recessions.The strategy was designed to make money cheaper, thus stimulating business investment in plant and equipment and by the consumer in housing.While money did get cheaper, this time the strategy achieved its intended goal of stimulating the economy only modestly and only briefly.Having driven down short term rates to near-zero, the Fed’s latest tactic (dubbed “Operation Twist”) to stimulate the economy has been to purchase long-dated Treasuries putting more downward pressure on long-term bond interest rates. With money market funds and bonds offering a zero or near-zero return (a negative real rate of return, after adjusting the nominal return for inflation), we expect that equities are likely to outperform bonds over the next ten years.The dividend yield of the S&P 500 Index is presently 2.4%.Not since 1958 has the dividend yield on the S&P 500 exceeded the interest yield on the 10-Year Treasury bond (except for a brief period of six months during the 2008 financial crisis).What this means is that, in our opinion, there is a high probability that, notwithstanding all of the macro headwinds presently facing the economy, the S&P 500 Index should outperform the 10-Year Treasury bond over the next 10 years, even if the price level of the S&P 500 Index is unchanged!!!Of course, to the extent that the S&P 500 increases, stocks should outperform Treasuries and likely most other investment grade, long-dated bonds as well.The obvious catch here is that stock prices are considerably more volatile and vulnerable to shocks to the financial system and the health of the economy.Long-term, however, investors have to be alert to the relative superior long-term value of stocks vs. bonds. Gold in a Bubble?We think not. From its price peak of $1,920 per troy ounce, reached briefly in early-September, to its recent trough in late-September at about $1,600/ounce, gold corrected by almost 17%.Inevitably, the question “Is gold in a bubble, and, if so, has the bubble burst?” is again being asked.With this in mind, but recognizing that the future is unknowable, we thought we would share with you why we think the price of gold has not yet reached the level of a bubble · Price corrections do not necessarily mean that a bubble exists.While the price of gold has risen each year since 2000, and increased sevenfold in eleven years from its trough price, no market goes straight up indefinitely.Corrections will occur from time to time, for one reason or another.For example, the price of gold dropped 30% from its peak in 2008, but, by the end of the year, it had recovered sufficiently to end higher than it began the year.In the early 1970s, gold dropped by 50% just before it increased eightfold. · Another way to look at the price of gold is that it has not gone up in value so much as fiat currencies are going down in value.Many of the world’s central banks are flooding the market with liquidity and in the process are succeeding in devaluing their currencies.It is important to remember that inflation, as often as not, is a strategy designed by central banks to reduce the real value of financial obligations.Because gold cannot be printed like other currencies, its value denominated in fiat currencies has increased. www.appleseedfund.com(800) 470-1029 · With interest rates at historic lows, particularly after adjusting for inflation, the “opportunity cost” of owning gold is quite low.Negative real interest rates are generally very favorable for gold prices (and for the development of financial bubbles).In the current environment, the Federal Reserve is showing no signs of tightening liquidity and/or raising interest rates, even with the Consumer Price Index currently at 3.8%. · Gold remains under-owned by most central banks. Central banks around the world have stopped selling gold, and, beginning two years ago, started purchasing gold as a portfolio hedge against their fiat currency foreign reserves.Recent buyers of gold include the central banks of China, India, Russia, South Korea, and Mexico.We view these recent purchases as an important sign that the current monetary system as it currently exists may be starting to unravel. In the final analysis, because gold does not generate earnings, cash flow, or dividends, its value is difficult to discern.But, using past history as a guide, gold in relation to other assets, such as oil, the market value of the S&P 500, the value of all global financial assets, the U.S. money supply, etc., is still considerably undervalued, even at $1,900 per ounce, although not as undervalued as it once was.Our view is that gold remains in a bull market, subject to periodic corrections, but it is not yet in bubble territory.For all of these reasons, we continue to maintain our gold position as a portfolio hedge. Aside from a substantial rise of the price of gold, you ask, is there anything else that could give us pause about our decision to continue to own gold?Of course, a (sustained) strong dollar would certainly give us pause, but that seems unlikely since the current focus of policy is to weaken the dollar to drive exports, curb imports, and depreciate the value of our debts.To be sure, as compelling investment opportunities in the equity markets surface, we will reduce our gold exposure to generate the cash to effect those purchases. Appleseed Fund The Appleseed Fund ended its fiscal year generating a return (+0.7%) that slightly underperformed its benchmark, the S&P 500 Index (+1.1%).We have been defensively positioned throughout, which is why the Fund underperformed the market significantly when the market surged during the December quarter, and similarly is why the Fund outperformed significantly during the market’s steep decline during the September quarter. www.appleseedfund.com(800) 470-1029 For the year ended September 30, 2011, the gross expense ratio of the Fund’s Investor Class is 1.64%, and the net expense ratio after contractual fee waivers is 1.31%, as disclosed in the Fund’s prospectus. The adviser has contracted with the Fund to waive fees to maintain a 1.24% expense ratio for shareholders of the Fund (excluding indirect expenses) through February 2012. A Fund’s past performance does not guarantee future results. The investment return and principal value of an investment in the Fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1–800–470–1029. During the past twelve months, the equity holdings which have been the most significant positive contributors to the Fund’s returns have been PetSmart (PETM), K-Sea Transportation (KSP), Pfizer (PFE), and Dr. Ci: Labo (Tokyo: 4924).Of this group, the only holding mentioned that the Fund continues to own is Dr. Ci: Labo, a Japanese direct marketer of paraben-free skin care products.Dr. Ci: Labo’s stock remains undervalued even after its recent run-up.In addition to our stocks, the Fund’s gold bullion trusts have also performed well over the past twelve months.The most significant detractors to the Fund’s performance during the past twelve months have been Sealed Air (SEE), Pico Holdings (PICO), John B. Sanfilippo (JBSS), and Nabors (NBR).With all four of these stocks, we believe that their recent price declines are temporary.In the case of Sealed Air, there has been selling pressure on the stock as the company’s largest shareholder, displeased with the company’s recent acquisition of Diversey Holdings, has been selling his position.Sealed Air’s stock, which was previously inexpensive, in our opinion, became even more inexpensive, and we have increased our position accordingly. During the market decline of the past three months, we have added several new positions to the Fund’s portfolio, including Staples (SPLS), a leading office products supplier, SK Telecom (SKM), the dominant wireless telecom provider in South Korea, and Weyerhaeuser (WY), an owner and manager of U.S. timberlands.Each of these high quality companies is significantly undervalued, and each provides the Fund with a healthy dividend while we wait for the market to recognize their intrinsic values.In addition, we have a number of other companies which we would like to buy and are close to buying should the market get cheaper.We have significant capital sitting on the side right now waiting to be deployed for the right opportunities. Housekeeping The Appleseed Fund recently underwent a proxy vote in an attempt to ratify our past management agreement with the Board and to approve our current management agreement.We are pleased to say that the vote passed during our shareholder meeting held on October 10th.We want to thank all of you who took the time to vote your proxies in favor of the proposed resolutions.For those of you who were confused by the letters and phone calls of our proxy solicitor, the Altman Group, we sincerely apologize.It was not our intent to cause confusion. We also want to remind you that we have an Institutional share class (APPIX) which is now available on many platforms at a reduced annual net expense rate of 0.99%.If you have an investment in your portfolio exceeding $100,000, or if you are an adviser whose combined clients’ investments exceed $100,000, you should be able to convert your Investor shares (APPLX) to Institutional shares (APPIX). Thank you for your continued support and trust in our ability to manage your Appleseed Fund investment. Sincerely, www.appleseedfund.com(800) 470-1029 The Fund's past performance does not guarantee future results. The investment return and principal value of an investment in the Fund will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-470-1029. At the end of the Fund’s reporting period on September 30, 2011, Sealed Air (SEE) represented 6.1%, K-Sea Transportation (KSP) represented 0.0%, Pfizer (PFE) represented 0.0%, PetSmart (PETM) represented 0.0%, Dr. Ci:Labo (Tokyo:4924) represented 5.2%, Pico Holdings (PICO) represented 3.5%, John B. Sanfilippo (JBSS) represented 2.5%, Nabors (NBR) represented 3.8%, SK Telecom represented 4.9%, Staples (SPLS) represented 2.0%, and Weyerhaeuser (WY) represented 0.4% of the Fund’s net assets, respectively. The S&P 500 Index is a widely recognized unmanaged index of equity prices and are representative of a broader market and range of securities than is found in the Fund’s portfolio. The Index returns do not reflect the deduction of expenses, which have been deducted from the Fund’s returns. The Index return assumes reinvestment of all distributions and does not reflect the deduction of taxes and fees. Individuals cannot invest directly in the Index, however, an individual can invest in exchange traded funds or other investment vehicles that attempt to track the performance of a benchmark index. You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing. The Fund's prospectus contains this and other information about the Fund, and should be read carefully before investing. You may obtain a current copy of the Fund's prospectus by calling 1-800-470-1029. Distributed by Unified Financial Securities, Inc., 2960 North Meridian Street, Suite 300, Indianapolis, IN 46208 (Member FINRA). www.appleseedfund.com(800) 470-1029 Investment Results - (Unaudited) The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-470-1029. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. **The Investor Class commenced operations on December 8, 2006.The Institutional class commenced operations on January 31, 2011 and has been opened less than one full year; accordingly, the return is shown at the cumulative rate. *** The S&P 500® Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio.The Index is an unmanaged benchmark that assumes reinvestment of all distributions and excludes the effect of taxes and fees.Individuals cannot invest directly in this Index; however, an individual can invest in exchange traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.The prospectus contains this and other important information about the investment company and may be obtained by calling the same number as above.Please read it carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. www.appleseedfund.com(800) 470-1029 Investments Results – continued (Unaudited) The chart above assumes an initial investment of $10,000 made on December 8, 2006 for the Investor Class and January 31, 2011 for the Institutional Class (commencement of Fund operations) and held through September 30, 2011. The S&P 500® Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio.Individuals cannot invest directly in the Index; however, an individual can invest in exchange traded funds or other investment vehicles that attempt to track the performance of a benchmark index. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. Current performance of the Fund may be lower or higher than the performance quoted.For more information on the Fund, and to obtain performance data current to the most recent month end or to request a prospectus, please call 1-800-470-1029.The Fund’s investment objectives, risks, charges and expenses should be considered carefully before investing.The prospectus contains this and other important information about the investment company and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. www.appleseedfund.com(800) 470-1029 Fund Holdings – (Unaudited) 1As a percentage of net assets. The Appleseed Fund invests primarily in a portfolio of equity securities of companies that are undervalued in the opinion of the Fund’s Adviser, Pekin Singer Strauss Asset Management.The investment objective of the Appleseed Fund is long-term capital appreciation. Availability of Portfolio Schedule – (Unaudited) The Fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Forms N-Q are available at the SEC’s website at www.sec.gov.The Fund’s Forms N-Q may be reviewed and copied at the Public Reference Room in Washington DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Summary of Fund’s Expenses – (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs (such as short-term redemption fees); and (2) ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for six months from April 1, 2011 to September 30, 2011. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During The Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Expenses shown are meant to highlight your ongoing costs only and do not reflect any transactional costs such as the redemption fee imposed on short-term redemptions.The second line of the table below is useful in comparing ongoing costs only and will not help you determine the relative costs of owning different funds.If incurred, the short-term redemption fee imposed by the Fund would increase your expenses. Appleseed Fund - Investor Class Beginning Account Value April 1, 2011 Ending Account Value September 30, 2011 Expenses Paid During the Period April 1, 2011 –September 30, 2011* Actual Hypothetical (5% return before expenses) *Expenses are equal to the Investor Class annualized expense ratio of 1.24%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Appleseed Fund - Institutional Class Beginning Account Value April 1, 2011 Ending Account Value September 30, 2011 Expenses Paid During the Period April 1, 2011 – September 30, 2011* Actual Hypothetical (5% return before expenses) *Expenses are equal to the Institutional Class annualized expense ratio of 0.99%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Appleseed Fund Schedule of Investments September 30, 2011 Common Stocks - 63.69% Shares Fair Value Business Services - 2.02% Staples, Inc. $ Consumer Staples - 11.83% Dr. Ci:Labo Co., Ltd. (b) Female Health Company / The Hanesbrands, Inc. (a) John B. Sanfilippo & Son, Inc. (a) (i) Energy - 7.83% Nabors Industries, Ltd. (a) Noble Corp. Financials - 5.27% Annaly Capital Management, Inc. (c) Willis Group Holdings PLC Health Care Services - 3.33% Albany Molecular Research, Inc. (a) PDI, Inc. (a) Industrials - 7.02% Asahi Glass Company, Ltd. (b) Mabuchi Motor Co., Ltd. (b) Materials - 6.10% Sealed Air Corp. Pharmaceuticals - 8.73% Johnson & Johnson Novartis AG (d) Real Estate - 3.89% Pico Holdings, Inc. (a) Weyerhaeuser Co. (c) Technology - 2.74% Rohm Company, Ltd. (b) Telecommunication Services - 4.93% SK Telecom Co., Ltd. (d) TOTAL COMMON STOCKS (Cost $125,602,286) See accompanying notes which are an integral part of these financial statements. Appleseed Fund Schedule of Investments - continued September 30, 2011 Gold Trusts - 16.71% Shares Fair Value Central Gold Trust (a) (f) (g) $ ETFS Gold Trust (a) (e) iShares Gold Trust (a) (e) SPDR Gold Trust (a) (e) Sprott Physical Gold Trust (a) (f) (g) TOTAL GOLD TRUSTS (Cost $23,893,160) Principal Certificates of Deposit - 1.11% Amount One California Bank, 0.17%, 12/08/2011 $ Pacific Coast Bank, 0.20%, 10/14/2011 Self-Help Federal Credit Union, 0.75%, 11/30/2011 Self-Help Federal Credit Union, 0.75%, 11/30/2011 University Bank, 0.25%, 10/06/2011 TOTAL CERTIFICATES OF DEPOSIT (Cost $2,001,445) Money Market Securities - 19.85% Shares Federated Government Obligations Fund - Institutional Shares, 0.01% (h) TOTAL MONEY MARKET SECURITIES (Cost $35,894,914) TOTAL INVESTMENTS (Cost $187,391,805) - 101.36% $ Liabilities in excess of other assets - (1.36%) ) TOTAL NET ASSETS - 100.00% $ (a) Non-income producing (b) Japanese Security (c) Real Estate Investment Trust (d) American Depositary Receipt (e) Exchange-Traded Fund (f) Closed-End Mutual Fund (g) Passive Foreign Investment Company (h) Variable rate security; the money market rate shown represents the rate at September 30, 2011. (i) Affiliated issuer as defined in The Investment Company Act of 1940; the Fund holds 5% or more of the outstanding voting shares of the security. Investments in affiliates Beginning Shares Additions Reductions Ending Shares Dividend Income Value of affiliates at 9/30/11 John B. Sanfilippo & Son, Inc. ) $ - $ See accompanying notes which are an integral part of these financial statements. Appleseed Fund Futures Contracts September 30, 2011 Short Futures Contracts Number of (Short) Underlying Face Amount at Unrealized Appreciation Contracts Fair Value (Depreciation) Japanese Yen Currency Futures Contract December 2011 ) $ ) $ Total Short Futures Contracts $ See accompanying notes which are an integral part of these financial statements. Appleseed Fund Statement of Assets and Liabilities September 30, 2011 Assets Investments in securities, at fair value: Unaffiliated issuers (Cost $182,412,935) $ Affiliated issuers (Cost $4,978,870) Cash Cash held at broker (a) Receivable for investments sold Receivable for fund shares purchased Dividends receivable Prepaid expenses Interest receivable Receivable for net variation margin on futures contracts Total assets Liabilities Payable to Adviser (b) Payable for investments purchased Payable for fund shares redeemed Payable for Administration Plan fees, Investor Class (b) Payable to administrator, fund accountant, and transfer agent Payable to custodian Payable to trustees and officers Other accrued expenses Total liabilities Net Assets $ Net Assets consist of: Paid in capital $ Accumulated undistributed net investment income (loss) ) Accumulated undistributed net realized gain (loss) from investment transactions Net unrealized appreciation (depreciation) on: Investment securities ) Futures contracts Foreign currency translation ) Net Assets $ Net Assets: Investor Class $ Shares outstanding (unlimited number of shares authorized) Net asset value and offering price per share $ Redemption price per share ($12.32 * 98%) (c) $ Net Assets: Institutional Class $ Shares outstanding (unlimited number of shares authorized) Net asset value and offering price per share $ Redemption price per share ($12.35 * 98%) (c) $ (a) Cash used as collateral for futures contract transactions. (b) See Note 5 in the Notes to the Financial Statements (c) The Fund charges a 2.00% redemption fee on shares redeemed within 90 calendar days of purchase. Shares are redeemed at the Net Asset Value if held longer than 90 calendar days. See accompanying notes which are an integral part of these financial statements. Appleseed Fund Statement of Operations For the fiscal year ended September 30, 2011 Investment Income Dividend income (net of withholding tax $48,157) $ Interest income Total Income Expenses Investment Adviser fee (a) Administration plan fee, Investor Class (a) Administration expenses Transfer agent expenses Legal expenses Fund accounting expenses Registration expenses Custodian expenses Printing expenses Auditing expenses Trustee expenses CCO expenses Miscellaneous expenses 24f-2 expenses Insurance expenses Pricing expenses Total Expenses Less: Fees waived & expenses reimbursed by Adviser (a) ) Net operating expenses Net Investment Income Realized & Unrealized Gain (Loss) on Investments Distributions of long-term capital gains received from underlying investments Net realized gain (loss) on: Investment securities - unaffiliated issuers Investment securities - affiliated issuers ) Foreign currency translations Futures contracts ) Change in unrealized appreciation (depreciation) on: Investment securities ) Foreign currency translations ) Futures contracts Net realized and unrealized gain (loss) on investment securities foreign currency translations, & futures contracts ) Net increase (decrease) in net assets resulting from operations $ ) (a)See Note 5 in the Notes to the Financial Statements. See accompanying notes which are an integral part of these financial statements. Appleseed Fund Statements of Changes In Net Assets Year Ended Year Ended September 30, 2011 September 30, 2010 Operations Net investment income (loss) $ $ Distributions of Long-term capital gains received from underlying investments Net realized gain (loss) on investment securities, foreign currency translations, & futures contracts Change in unrealized appreciation (depreciation) on investment securities ) Net increase (decrease) in net assets resulting from operations ) Distributions From net investment income, Investor Class ) ) From net realized gains, Investor Class ) ) Total distributions ) ) Capital Share Transactions - Investor Class Proceeds from Fund shares sold Proceeds from redemption fees collected (a) Reinvestment of distributions Amount paid for Fund shares redeemed ) ) Net increase (decrease) in net assets resulting from Investor Class capital share transactions Capital Share Transactions - Institutional Class (b) Proceeds from Fund shares sold - Proceeds from redemption fees collected (a) - Amount paid for Fund shares redeemed ) - Net increase (decrease) in net assets resulting from Institutional capital share transactions - Total Increase (Decrease) in Net Assets Net Assets Beginning of period End of period $ $ Accumulated undistributed net investment (loss) included in net assets at end of period $ ) $ Capital Share Transactions - Investor Class Shares sold Shares issued in reinvestment of distributions Shares repurchased ) ) Net increase (decrease) in Investor Class shares outstanding Capital Share Transactions - Institutional Class (b) Shares sold - Shares repurchased ) - Net increase (decrease) in Institutional Class shares outstanding - (a)The Fund charges a 2% redemption fee on shares redeemed within 90 calendars days of purchase. Shares are redeemed at the Net Asset Value if held longer than 90 calendar days. (b)For the period January 31, 2011 (Commencement of the Institutional Class) through September 30, 2011. See accompanying notes which are an integral part of these financial statements. Appleseed Fund - Investor Class Financial Highlights (For a share outstanding during each period) Year ended Year ended Period ended Year ended Period ended September 30, 2011 September 30, 2010 September 30, 2009 (a) November 30, 2008 November 30, 2007 (b) Selected Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income (loss) (c) (c) (c) Net realized and unrealized gain (loss) on investments (n) ) ) Total from investment operations ) ) Less distributions to shareholders: From net investment income ) From net realized gain ) ) - - (d) - Total distributions ) Paid in capital from redemption fees - (e) - (e) - (e) Net asset value, end of period $ Total Return (f) % % % (g) )% )% (g) Ratios and Supplemental Data: Net assets, end of period (000) $ Ratio of net expenses to average net assets (l) % (m) % % (h)(k) % % (h) Ratio of net expenses to average net assets before reimbursement & federal income taxes (l) % % % (h) % % (h)(i) Ratio of net investment income (loss) to average net assets (l) % % % (h) % % (h) Ratio of net investment income (loss) to average net assets before reimbursement & federal income taxes (l) % % % (h) % )% (h)(j) Portfolio turnover rate % % % (g) % % (g) (a)The Fund's Board of Trustees elected to change its fiscal year end from November 30 to September 30. The information presented is from December 1, 2008 through September 30, 2009. (b)For the period December 8, 2006 (the date the Fund commenced operations) through November 30, 2007. (c)Net investment income per share is based on average shares outstanding during the period. (d)Net realized gain distributed amounted to less than $0.005 per share. (e)Redemption fees resulted in less that $0.005 per share. (f)Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (g)Not annualized. (h)Annualized. (i)The expense ratio before reimbursements includes income taxes of .09% which was voluntarily reimbursed by the Adviser and Fund Administrator. (j)The net investment income (loss) ratio includes income tax expense of (.09)% which was voluntarily reimbursed by the Adviser and Fund Administrator. (k)Effective April 1, 2009, the Adviser has contractually agreed to cap the Fund's expenses at 1.24%.Prior to April 1, 2009, the Fund's expense cap was 0.90%. (l)These ratios exclude the impact of expenses of the underlying security holdings as represented in the Schedule of Investments. (m) Effective January 28, 2011, the Adviser has contractually agreed to cap the Fund's expenses at 0.99% excluding fees paid pursuant to an Administrative Services Plan.Prior to January 28, 2011, the Fund's expense cap was 1.24%.Also effective January 28, 2011, the Fund adopted an Administrative Services Plan with respect to Investor Class shares, pursuant to which the Fund pays an annual fee equal to 0.25% of the average daily net assets of the Investor Class shares. (n)Realized and unrealized gains and losses per share in this caption are balancing amounts necessary to reconcile the change in net asset value per share in the period.It does not agree to the aggregate gains and losses in the Statement of Operations due to the fluctuation in share transactions. See accompanying notes which are an integral part of these financial statements. Appleseed Fund - Institutional Class Financial Highlights (For a share outstanding during the period) For the Period Ended September 30, 2011 (a) Selected Per Share Data Net asset value, beginning of period $ Income from investment operations: Net investment income (c) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Paid in capital from redemption fees Net asset value, end of period $ Total Return (b) )% (d) Ratios and Supplemental Data Net assets, end of period (000) $ Ratio of expenses to average net assets (f) % (e) Ratio of expenses to average net assets before waiver and reimbursement (f) % (e) Ratio of net investment income (loss) to average net assets (f) % (e) Ratio of net investment income (loss) to average net assets before waiver and reimbursement (f) % (e) Portfolio turnover rate % (d) (a)For the period January 31, 2011 (commencement of operations) through September 30, 2011. (b)Total return in the above table represents the rate that the investor would have earned on an investment in the Fund, assuming reinvestment of dividends. (c)Net investment income per share is based on average shares outstanding during the period. (d)Not annualized. (e)Annualized. (f)These ratios exclude the impact of expenses of the underlying security holdings as represented in the Schedule of Investments. See accompanying notes which are an integral part of these financial statements. Appleseed Fund Notes to the Financial Statements September 30, 2011 NOTE 1.ORGANIZATION The Appleseed Fund (the “Fund”) was organized as a non-diversified series of the Unified Series Trust (the “Trust”) on September 11, 2006. The Trust is an open-end investment company established under the laws of Ohio by an Agreement and Declaration of Trust dated October 17, 2002 (the “Trust Agreement”). The Trust Agreement permits the Board of Trustees of the Trust (the “Board”) to issue an unlimited number of shares of beneficial interest of separate series. The Fund is one of a series of funds currently authorized by the Board.The Fund’s investment Adviser is Pekin Singer Strauss Asset Management, Inc. (the “Adviser”).The investment objective of the Fund is to provide long-term capital appreciation. The Fund currently offers two classes of shares, Investor Class and Institutional Class.Investor shares were first offered to the public on December 8, 2006; and Institutional shares were first offered to the public on January 31, 2011.Each share represents an equal proportionate interest in the assets and liabilities belonging to the Fund and is entitled to such dividends and distributions out of income belonging to the Fund as are declared by the Board.The primary difference between the two classes is attributable to the administrative service fee arrangements for the Investor Class.On matters that affect the Fund as a whole, each class has the same voting and other rights and preferences as any other class.On matters that affect only one class, only shareholders of that class may vote.Each class votes separately on matters affecting only that class, or on matters expressly required to be voted on separately by state or federal law.Shares of each class of a series have the same voting and other rights and preferences as the other classes and series of the Trust for matters that affect the Trust as a whole.The Fund may offer additional classes of shares in the future. Non-Diversification Risk– The Fund is non-diversified, which means it may invest a greater percentage of its assets in a fewer number of stocks as compared to other mutual funds that are more broadly diversified.As a result, the Fund’s share price may be more volatile than the share price of some other mutual funds, and the poor performance of an individual stock in the Fund’s portfolio may have a significant negative impact on the Fund’s performance. NOTE 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. Securities Valuation – All investments in securities are recorded at their estimated fair value as described in Note 3. Foreign Currency Translation - Amounts denominated in or expected to settle in foreign currencies are translated into U.S. dollars based on exchange rates on the following basis: a) the fair values of investment securities and other assets and liabilities are translated at the closing rate of exchange each day and b) purchases and sales of investment securities and income and expenses are translated at the rate of exchange prevailing on the respective dates of such transactions. The Fund isolates the portion of the results of operations from changes in foreign exchange rates on investments from those resulting from changes in market prices of securities held.Such fluctuations are included with the net realized and unrealized gains and losses from foreign currency transactions. Reported net realized foreign currency transaction gains or losses arise from 1) sales of foreign currencies, 2) currency gains or losses realized between the trade and settlement dates on securities transactions, and 3) the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books, and the U.S. dollar equivalent to the amounts actually received or paid.Reported net unrealized foreign exchange gains or losses arise from changes in the value of assets and liabilities, other than investments, resulting from changes in exchange rates. Federal Income Taxes – The Fund makes no provision for federal income or excise tax. The Fund intends to qualify each year as a “regulated investment company” (“RIC”) under subchapter M of the Internal Revenue Code of 1986, as amended, by complying with the requirements applicable to RICs and by distributing substantially all of its taxable income. The Fund also intends to distribute sufficient net investment income and net capital gains, if any, so that it will not be subject to excise tax on undistributed income and gains.If the required amount of net investment income or gains is not distributed, the Fund could incur a tax expense. Appleseed Fund Notes to the Financial Statements September 30, 2011 NOTE 2. SIGNIFICANT ACCOUNTING POLICIES - continued As of and during the fiscal year ended September 30, 2011, the Fund did not have a liability for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statement of Operations.During the year, the Fund did not incur any interest or penalties.The Fund is not subject to examination by U.S. federal tax authorities for tax years prior to 2007. Expenses – Expenses incurred by the Trust that do not relate to a specific fund of the Trust are allocated to the individual funds based on each fund’s relative net assets or other appropriate basis (as determined by the Board).Income, realized gains and losses, unrealized appreciation and depreciation, and Fund-wide expenses not allocated to a particular class shall be allocated to each class based on the net assets of that class in relation to the net assets of the entire Fund. Security Transactions and Related Income - The Fund follows industry practice and records security transactions on the trade date.The specific identification method is used for determining gains or losses for financial statements and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Dividend income from Real Estate Investment Trusts (REITS) and distributions from Limited Partnerships are recognized on the ex-date.The calendar year end classification of distributions received from REITS during the fiscal year are reported subsequent to year end; accordingly, the Fund estimates the character of REIT distributions based on the most recent information available.Income or loss from Limited Partnerships is reclassified in the components of net assets upon receipt of K-1’s.Discounts and premiums on securities purchased are amortized or accreted using the effective interest method. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates.The ability of issuers of debt securities held by the Fund to meet their obligations may be affected by economic and political developments in a specific country or region. Redemption Fees – The Fund charges a 2.00% redemption fee for shares redeemed with 90 days.These fees are deducted from the redemption proceeds otherwise payable to the shareholder.The Fund will retain the fee charged as an increase in paid-in capital and such fees become part of the Fund’s daily NAV calculation. Dividends and Distributions – The Fund intends to distribute substantially all of its net investment income as dividends to its shareholders on at least an annual basis. The Fund intends to distribute its net realized long-term capital gains and its net realized short-term capital gains at least once a year. Distributions to shareholders, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes. These differences are caused primarily by differences in the timing of the recognition of certain components of income, expenses or realized capital gain for federal income tax purposes. Where such differences are permanent in nature, they are reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes.Any such reclassifications will have no effect on net assets, results of operations or net asset value per share of the Fund.For the year ended September 30, 2011, the Fund made the following reclassifications to increase (decrease) the components of net assets: Accumulated Undistributed Accumulated Net Realized Paid in Capital Net Investment Loss Gain from Investments Appleseed Fund NOTE 3. SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS Fair value is defined as the price that a fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. Generally Accepted Accounting Principles in the United States of America (“GAAP”) establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Appleseed Fund Notes to the Financial Statements September 30, 2011 NOTE 3. SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS - continued Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (the risk inherent in a particular valuation technique used to measure fair value such as a pricing model and/or the risk inherent in the inputs to the valuation technique).Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in an inactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stock, exchange-traded funds, American Depositary Receipts, limited partnerships, real estate investment trusts, gold trusts, and closed-end funds are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price. When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security.Sometimes, an equity security owned by the Fund will be valued by the pricing service with factors other than market quotations or the market is considered inactive.When this happens, the security will be classified as a Level 2 security.When market quotations are not readily available, when the Adviser determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review by the Board.These securities will be categorized as Level 3 securities. Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the fund.These securities will be categorized as Level 1 securities. Appleseed Fund Notes to the Financial Statements September 30, 2011 NOTE 3. SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS – continued Fixed income securities, when valued using market quotations in an active market, will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities. If the Adviser decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. Short-term investments in fixed income securities, (those with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity), including certificates of deposit, are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. Futures contracts that the Fund invests in are valued at the settlement price established each day by the board of trade or exchange on which they are traded and when the market is considered active will generally be categorized as Level 1 securities. In accordance with the Trust’s good faith pricing guidelines, the Adviser is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard exists for determining fair value, because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Adviser would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. Good faith pricing is permitted if, in the Adviser’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the Adviser is aware of any other data that calls into question the reliability of market quotations.Good faith pricing may also be used in instances when the bonds the Funds invest in may default or otherwise cease to have market quotations readily available. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2011: Valuation Inputs Assets Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks* $ $
